Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1and 3-13 are allowed 
3.	Independent claims 1, 11 and 12 claim an information processing apparatus includes processing circuitry; and a memory storing computer- executable instructions that cause the processing circuitry to create data for displaying a web page in a web browser on a display device of at least one communication terminal among a plurality of communication terminals; and transmit the created data to the at least one communication terminal. The web page includes a first area for displaying a shared screen to be shared among the plurality of communication terminals; and a second area including at least an image of the shared screen displayed in response to an acquisition request, which is accepted at the at least one communication terminal, to acquire the image of the shared screen, and an editable area, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Sun US Patent Application (20150085065), hereinafter “Sun”, which does not teach the features claimed in the independent claims, 1 and similarly worded claims 11 and 12: “1. An information processing apparatus comprising: processing circuitry; and a memory storing computer-executable instructions that cause the processing circuitry to: create data for displaying a web page in a web browser on a display device of at least one communication terminal among a plurality of communication terminals; and transmit the created data to the at least one communication terminal, wherein the web page includes: a first area for displaying a shared screen to be shared among the plurality of communication terminals; and a second area including at least an image of the shared screen displayed in response to an acquisition request, which is accepted at the at least one communication terminal, to acquire the image of the shared screen, and an editable area, and wherein the processing circuitry further creates the data for displaying the web page for the second area, by including, in the data, a combination of the image acquired in response to the acquisition request and a blank text area corresponding to the image for a user to input a text”.

In regards to claims 1, 11 and 12 the representative prior art is Sun. Sun discloses a collaborative videoconferencing environment is disclosed. A display having a substantially "L-shaped" configuration allows for display of collaborative materials and video of remote participants simultaneously, which provides for a more natural interaction for a meeting participant interacting with the collaborative materials. Meeting participants in the collaborative videoconferencing environment, both locally and remote, can simultaneously interact with the same content as if they were in the same location.

In regards to claims 1, 11 and 12 Sun, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “wherein the processing circuitry further creates the data for displaying the web page for the second area, by including, in the data, a combination of the image acquired in response to the acquisition request and a blank text area corresponding to the image for a user to input a text” of the claimed invention.  Claims 2-10 and 13 depend from claim 1 and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694